            Case 2:20-cv-00407-JCM-VCF Document 15
                                                14 Filed 06/11/20
                                                         06/03/20 Page 1 of 3




 1   Tyler R. Andrews (9499)
     GREENBERG TRAURIG, LLP
 2   10845 Griffith Peak Drive
     Suite 600
 3
     Las Vegas, NV 89135
 4   Tel: 702-792-3773; Fax: 702-792-9002
     andrewst@gtlaw.com
 5   Attorneys for Defendant
     Dickey’s Barbecue Restaurants, Inc.
 6
                                 UNITED STATES DISTRICT COURT
 7
 8                                        DISTRICT OF NEVADA
 9
      HCB ENTERPRISES, LLC, a Nevada limited               Case No. 2:20-cv-00407-JCM-VCF
10
      liability company,
                                                           STIPULATION TO EXTEND TIME FOR
11                                                         DEFENDANT TO FILE ITS REPLY IN
                             Plaintiff,
                                                           SUPPORT OF ITS MOTION TO STAY
12                                                         PROCEEDINGS (ECF NO. 8)
      vs.
13
      DICKEY’S BARBECUE RESTAURANTS,                       Second Request
14    INC.,
15                           Defendant.
16
17          Plaintiff HCB Enterprises, LLC and Defendant Dickey’s Barbecue Restaurants, Inc., by and

18   through their respective attorneys of record, hereby stipulate and request that the Court extend the

19   deadline by which Defendant must file its Reply in support of its Motion to Stay Proceedings (ECF No.

20   8) up to, and including, June 16, 2020. This stipulation is made and based upon the following:

21          1.      Plaintiff filed its Complaint on February 26, 2020. ECF No. 1.

22          2.      Defendant responded by filing its Motion to Stay the Proceedings based upon Defendant’s
23   contention, which is disputed by Plaintiff, that an arbitration agreement exists between the parties that
24   requires the parties to arbitrate this matter. ECF No. 8. Plaintiff thereafter opposed the Motion to Stay.
25   ECF No. 11.
26          3.      The parties are also presently attempting to informally resolve the arbitration issue which,
27   if resolved, would moot the pending motion.
28
                                                      1
              Case 2:20-cv-00407-JCM-VCF Document 15
                                                  14 Filed 06/11/20
                                                           06/03/20 Page 2 of 3




 1            4.    In light of these discussions, the parties stipulated to extending the deadline for
 2   Defendant’s reply brief to June 9, 2020, which remains pending before the Court. ECF No. 12.
 3            5.    Said discussions remain ongoing, and the parties therefore request that the Court extend
 4   the deadline by which Defendant must file its reply to June 16, 2020.
 5            6.    This is the second request for the relief sought herein and is not sought for purposes of
 6   delay.
 7   IT IS SO STIPULATED.
 8
 9   Dated this 3rd day of June 2020.                           Dated this 3rd day of June 2020.
10   GREENBERG TRAURIG, LLP                                      HOWARD & HOWARD PLLC
11    /s/ Tyler R. Andrews                                       /s/ Jonathan W. Fountain
      Tyler R. Andrews                                           Jonathan W. Fountain
12    Nevada Bar No. 9499                                        Nevada Bar No. 10351
      10845 Griffith Peak Drive, Suite 600                       William A. Gonzales
13    Las Vegas, NV 89135                                        Nevada Bar No. 15230
      andrewst@gtlaw.com                                         3800 Howard Hughes Pkwy., Suite 1000
14                                                               Las Vegas, NV 89169
      Attorneys for Defendant
                                                                 jwf@h2law.com
15                                                               wag@h2law.com
16                                                               Attorneys for Plaintiff
17
18                                               ORDER
19            Based upon the stipulation of the parties, and with good cause appearing, IT IS HEREBY
20   ORDERED that Defendant’s deadline by which it must file any reply in support of its Motion to Stay
21   Proceedings (ECF No. 8) be, and the same hereby is, EXTENDED to June 16, 2020.
22            IT IS SO ORDERED.
23            Dated this
                    June ___ day
                           11,   of ________________
                               2020.
24
25                                                            UNITED STATES
                                                              UNITED STATESMAGISTRATE
                                                                            DISTRICT JUDGE
                                                                                       JUDGE
26
27
28
                                                     2
            Case 2:20-cv-00407-JCM-VCF Document 15
                                                14 Filed 06/11/20
                                                         06/03/20 Page 3 of 3


                                      CERTIFICATE OF SERVICE
 1
 2          I hereby certify that on the 3rd day of June 2020, I served the foregoing STIPULATION TO

 3   EXTEND TIME FOR DEFENDANT TO FILE ITS REPLY IN SUPPORT OF ITS MOTION TO
 4   STAY PROCEEDINGS (ECF NO. 8) electronically through the District of Nevada CM/ECF
 5
     electronic filing on all counsel of record.
 6
                                                      /s/ Tyler R. Andrews
 7                                                   An employee of Greenberg Traurig, LLP
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
